LACOMBE, Circuit Judge.
When decision on the question of transfers between Third Avenue and Metropolitan Systems was filed March 31, 1908, it was stated that no instructions could then be given with regard to the Dry Dock Line, because there were so many instances where it and the Metropolitan Street Railway made joint use of each other’s tracks. The difficulty then existing has since been removed by rearrangement of routes and car movements, and there is no reason apparent why receivers of Metropolitan and of Dry Dock should not discontinue exchange of transfers at the points other than those designated in the petition now filed. No formal order is necessary; this memorandum is sufficient authority, but notice, by posting in cars running on lines affected, should be given for 10 days before the new arrangement goes into effect.